Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment

The application has been amended as follows: 
As per the conversation with Attorney Caroline Swindell on 3/24/21, Claims 1-52 are cancelled.

Reasons for Allowance

Applicants amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations, the claims dated 2/26/21 are deemed allowable.

The following is an examiner’s statement of reasons for allowance: 

The closest piece of prior art is Knoll, Kerns, Remington and Grenzke.  The current claims are distinguished from Knoll, Kerns, Remington and Grenzke at least because they does not teach, suggest, or disclose:
 “… a footwear traction device removably attachable to an item of footwear having a first cable guide ;an upper support portion having a flexible upper support body extending between the medial side and the lateral side of the footwear traction device and a second attachment portion having a second cable guide, wherein the upper support portion is separated from the heel traction portion; a cable reel device; and a cable having a length extending from the cable reel device, through the first cable guide and the second cable guide and tensionablv interconnecting the separated upper support portion and heel traction portion, the cable reel device being rotatably operable to adjust the length of the cable to selectively increase tension on the cable to secure and decrease tension on the cable to removably unsecure the footwear traction device to the item of footwear; wherein when unsecured, the heel traction portion is upwardly movable from the bottom outersole heel to a stowed position against the rearwardlv facing surface of the back of the item of footwear above the bottom outersole heel, and the cable reel device is rotatably operable to shorten the length of the cable to snugly position the upper surface of the heel traction portion against the back of the item of footwear….”.
The prior art of record would not result in the claimed invention or be combinable without substantial rearrangement and/or hindsight reasoning.  The amended claims disclose new limitations and as such the prior art does not anticipate or render obvious the amended independent claims.
Consequently, claims 53-64 are allowable. All dependent claims are allowable at least by virtue of their dependencies on any allowable claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732